DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on March 2, 2021 has been entered. Claims 1, 4, 10, 14, 19, 22, 26, 30 and 33 have been amended. Claims 7-9, 16-18, 23-25 and 31-32 were previously canceled. No claims have been added. Claims 1-6, 10-15, 19-22, 26-30 and 33 are still pending in this application, with claims 1, 10, 19 and 26 being independent.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 19-22 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. PGPub 2017/0164226), hereinafter referred to as Wei in view of Liu et al. (U.S. PGPub 2018/0167117), hereinafter referred to as Liu.
Regarding claim 1, Wei teaches a method performed by a network node to indicate to a wireless device a first set of antenna ports and a second set of antenna ports, the method comprising: 
indicating to the wireless device at least one of: 
a first indication of the first set of antenna ports for first measurements by the wireless device on first radio signals, the first measurements being associated with periodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and 
A BS may transmit a CSI measurement configuration message to a UE. The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]), 
wherein the first set of antenna ports is different than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), and wherein the periodic reporting and the aperiodic reporting correspond to a same Channel State Information (CSI) process (Multiple NZP-CSI-RS resources may be included in a CSI process. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0071]-[0074]); and 
transmitting, to the wireless device, the first radio signals, periodically, over the first set of antenna ports and the second radio signals over the second set of antenna ports (The resourceConfig element may define the resource elements in the frequency domain that can be used for CSI-RS transmission, interpreted as the ports. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent; See [0070]-[0071] and [0074]-[0075]).  
While Wei teaches of having time-frequency resources (See [0060]), it fails to explicitly teach wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension.
Liu teaches wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension (the X antennas are divided into two groups according to a polarization direction of an antenna: A polarization direction of one group of antenna ports is a vertical polarization direction, and a polarization direction of the other group of antenna ports is a horizontal polarization direction. In this embodiment, when a polarization direction of the X3 antenna ports is the vertical polarization direction, a polarization direction of the X4 antenna ports is the horizontal polarization direction; or when a polarization direction of the X3 antenna ports is the horizontal polarization direction, a polarization direction of the X4 antenna ports is the vertical polarization direction; See [0181]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Wei to include wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension taught by Liu in order to improve antenna performance and minimize interference.
	

Regarding claim 2, Wei further teaches the method according to claim 1, wherein the first and second radio signals are Reference Signals (RS) (CSI-RS; See [0056]), and wherein the indicating is based on a capability of the wireless device, the capability being related to a supported number of antenna ports in a CSI process (The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]).  

Regarding claim 3, Wei further teaches the method according to claim 1, further comprising: 
obtaining at least one of: the first set of antenna ports and the second set of antenna ports (Based on uplink received sounding reference signals (SRS), the BS can determine a subset of antenna ports for periodic CSI feedback for the UE; See [0060]), 
wherein the first indication is of the obtained first set of antenna ports (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and the second indication is of the obtained second set of antenna ports (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and  372061823ATTORNEY DOCKET NO.PATENT APPLICATION 017997.1542 (P48044 US2) 
wherein the transmitting of the first radio signals is performed over the obtained first set of antenna ports and the transmitting of the second radio signals is performed over the obtained second set of antenna ports (The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent and the bitmap initially sent as part of the configuration indicates which ports are used for periodic and aperiodic reporting; See [0074]-[0075]).  

Regarding claim 4, Wei further teaches the method according to claim 1, wherein the first set of antenna ports is different than the second set of antenna ports in that at least one of: 
the first set of antenna ports has a first virtualization and the second set of antenna ports has a second virtualization, 
the first set of antenna ports comprises fewer antenna ports than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]); 
3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), 
the first set of antenna ports are obtained by decimating of the second set of antenna ports in either a vertical dimension, a horizontal dimension, or both dimensions, and 
the first set of antenna ports comprises an aggregation of multiple subsets of the second set of antenna ports.  

Regarding claim 5, Wei further teaches the method according to claim 1, wherein a first report corresponds to the first measurements on the first radio signals transmitted over the first set of antenna ports, the first report being received according to the periodic reporting (the BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0074]), and wherein the method further comprises: 
sending a third indication to the wireless device, the third indication triggering the wireless device to send a second report corresponding to the second measurements on the second radio signals, the second report being sent according to the aperiodic reporting (A BS may transmit a CSI measurement configuration message to a UE. The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]); and 
receiving the second report from the wireless device (the BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0074]).  

Regarding claim 10, Wei teaches a method performed by a wireless device to configure the wireless device with a first set of antenna ports, and a second set of antenna ports, the method comprising: 
receiving from a network node, at least one of: 
a first indication of the first set of antenna ports for first measurements by the wireless device on first radio signals, the first measurements being associated with periodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and 
a second indication of the second set of antenna ports for second measurements by the wireless device on second radio signals, the second measurements being associated with aperiodic reporting by the wireless device (A BS may transmit a CSI measurement configuration message to a UE. The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]);
wherein the first set of antenna ports is different than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), and wherein the periodic reporting and the aperiodic reporting correspond to a same Channel State Information (CSI) process (Multiple NZP-CSI-RS resources may be included in a CSI process. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0071]-[0074]), 
receiving, from the network node, the first radio signals, periodically, over the first set of antenna ports and the second radio signals over the second set of antenna ports (The resourceConfig element may define the resource elements in the frequency domain that can be used for CSI-RS transmission, interpreted as the ports. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent; See [070]-[0071] and [0074]-[0075]); and 
configuring the wireless device with the first set of antenna ports, and the second set of antenna ports, according to the received at least one of: the first where a BS configures a UE that is capable of 3D MIMO with different parameters for periodic and aperiodic CSI reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report; See [0074]-[0075]).  
While Wei teaches of having time-frequency resources (See [0060]), it fails to explicitly teach wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension.
Liu teaches wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension (the X antennas are divided into two groups according to a polarization direction of an antenna: A polarization direction of one group of antenna ports is a vertical polarization direction, and a polarization direction of the other group of antenna ports is a horizontal polarization direction. In this embodiment, when a polarization direction of the X3 antenna ports is the vertical polarization direction, a polarization direction of the X4 antenna ports is the horizontal polarization direction; or when a polarization direction of the X3 antenna ports is the horizontal polarization direction, a polarization direction of the X4 antenna ports is the vertical polarization direction; See [0181]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Wei to include wherein the first set of antenna ports are obtained by precoding of the second set of 

Regarding claim 11, Wei further teaches the method according to claim 10, wherein the reporting comprises reporting of CSI (CSI reporting; See [0056]), wherein the first and second radio signals are Reference Signals (RS) (CSI-RS; See [0056]), and wherein the receiving the at least one of the first indication and the second indication is based on a capability of the wireless device, the capability being related to a supported number of antenna ports in a CSI process (The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]).  

Regarding claim 12, Wei further teaches the method according to claim 10, further comprising: 
sending, to the network node, a first report corresponding to the first measurements on the first radio signals received over the first set of antenna ports, the first report being sent according to the periodic reporting, and a second report corresponding to the second measurements on the second radio signals received over the second set of antenna ports, the second report being sent according to the aperiodic reporting (The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent and the bitmap initially sent as part of the configuration indicates which ports are used for periodic and aperiodic reporting; See [0074]-[0075]).  

Regarding claim 13, Wei further teaches the method according to claim 12, further comprising: receiving a third indication from the network node, wherein the sending of the second report corresponding to the second measurements on the second radio signals is triggered by the received third indication (where a UE receives a configuration, from a BS, of different parameters for periodic and aperiodic CSI reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report; See [0060]), the second report being sent according to the aperiodic reporting (the UE measures and reports periodic and aperiodic CSI according to the configuration; See [0075]).  

Regarding claim 14, Wei further teaches the method according to claim 10, wherein the first set of antenna ports is different than the second set of antenna ports in that at least one of: 
the first set of antenna ports has a first virtualization and the second set of antenna ports has a second virtualization, 
the first set of antenna ports comprises fewer antenna ports than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]); 
the first set of antenna ports is a subset of the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]); 
the first set of antenna ports is obtained by decimating of the second set of antenna ports in either a vertical dimension, a horizontal dimension, or both dimensions; and 
the first set of antenna ports comprises an aggregation of multiple subsets of the second set of antenna ports.  

Regarding claim 19, Wei teaches a network node (base station; See Fig. 2, #110) configured to indicate to a wireless device a first set of antenna ports and a second set of antenna ports, the network node comprising at least one processor (processor; See Fig. 2, #240), wherein the at least one processor is configured to: 
Indicate, to the wireless device, at least one of: 
a first indication of the first set of antenna ports for first measurements by the wireless device on first radio signals, the first measurements being associated with periodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and 
a second indication of the second set of antenna ports for second measurements by the wireless device on second radio signals, the second measurements being associated with aperiodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), 
wherein the first set of antenna ports is different than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), and wherein the periodic reporting and the aperiodic reporting correspond to a same Channel State Information (CSI) process (Multiple NZP-CSI-RS resources may be included in a CSI process. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0071]-[0074]); and 
The resourceConfig element may define the resource elements in the frequency domain that can be used for CSI-RS transmission, interpreted as the ports. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent; See [0070]-[0071] and [0074]-[0075]).  
While Wei teaches of having time-frequency resources (See [0060]), it fails to explicitly teach wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension.
Liu teaches wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension (the X antennas are divided into two groups according to a polarization direction of an antenna: A polarization direction of one group of antenna ports is a vertical polarization direction, and a polarization direction of the other group of antenna ports is a horizontal polarization direction. In this embodiment, when a polarization direction of the X3 antenna ports is the vertical polarization direction, a polarization direction of the X4 antenna ports is the horizontal polarization direction; or when a polarization direction of the X3 antenna ports is the horizontal polarization direction, a polarization direction of the X4 antenna ports is the vertical polarization direction; See [0181]).

	

Regarding claim 20, Wei further teaches the network node according to claim 19, wherein the first and second radio signals are configured to be Reference Signals (RS) (CSI-RS; See [0056]), and wherein the at least one processor is configured to indicate to the wireless device based on a capability of the wireless device, the capability being related to a supported number of antenna ports in a CSI process (The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]).  

Regarding claim 21, Wei further teaches the network node according to claim 19, wherein the at least one processor is further configured to: 
obtain at least one of: the first set of antenna ports and the second set of antenna ports (Based on uplink received sounding reference signals (SRS), the BS can determine a subset of antenna ports for periodic CSI feedback for the UE; See [0060]),  
wherein the first indication is of the obtained first set of antenna ports (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and the second indication is of the second set of antenna ports configured to be obtained (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and 
wherein the transmission of the first radio signals is performed over the obtained first set of antenna ports and the transmission of the second radio signals is performed over the obtained second set of antenna ports (The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent and the bitmap initially sent as part of the configuration indicates which ports are used for periodic and aperiodic reporting; See [0074]-[0075]).  

Regarding claim 22, Wei further teaches the network node according to claim 19, wherein the first set of antenna ports is different than the second set of antenna ports in that at least one of: 

the first set of antenna ports is configured to comprise fewer antenna ports than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), 
the first set of antenna ports is configured to be a subset of the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), 
the first set of antenna ports is configured to be obtained by decimating of the second set of antenna ports in either a vertical dimension, a horizontal dimension, or both dimensions, and 
the first set of antenna ports is configured to comprise an aggregation of multiple subsets of the second set of antenna ports.  

Regarding claim 26, Wei teaches a wireless device (user equipment; See Fig. 2, #120) configured with a first set of antenna ports and a second set of antenna ports, the wireless device comprising at least one processor (processor; See Fig. 2, #280), wherein the at least one processor is configured to: 

a first indication of the first set of antenna ports for first measurements by the wireless device on first radio signals, the first measurements being associated with periodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), and 
a second indication of the second set of antenna ports for second measurements by the wireless device on second radio signals, the second measurements being associated with aperiodic reporting by the wireless device (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), 
wherein the first set of antenna ports is different than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), and wherein the periodic reporting and the aperiodic reporting correspond to a same Channel State Information (CSI) process (Multiple NZP-CSI-RS resources may be included in a CSI process. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration; See [0071]-[0074]); 
receiving from the network node, the first radio signals, periodically, over the first set of antenna ports and the second radio signals over the second set of antenna ports (The resourceConfig element may define the resource elements in the frequency domain that can be used for CSI-RS transmission, interpreted as the ports. The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent; See [0070]-[0071] and [0074]-[0075]); and 
configure the wireless device with the first set of antenna ports, and the second set of antenna ports, according to the at least one of: the first indication and the second indication, which is configured to be received (where a BS configures a UE that is capable of 3D MIMO with different parameters for periodic and aperiodic CSI reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report; See [0074]-[0075]).  
See [0060]), it fails to explicitly teach wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension.
Liu teaches wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension (the X antennas are divided into two groups according to a polarization direction of an antenna: A polarization direction of one group of antenna ports is a vertical polarization direction, and a polarization direction of the other group of antenna ports is a horizontal polarization direction. In this embodiment, when a polarization direction of the X3 antenna ports is the vertical polarization direction, a polarization direction of the X4 antenna ports is the horizontal polarization direction; or when a polarization direction of the X3 antenna ports is the horizontal polarization direction, a polarization direction of the X4 antenna ports is the vertical polarization direction; See [0181]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Wei to include wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension taught by Liu in order to improve antenna performance and minimize interference.
	
Regarding claim 27, Wei further teaches the wireless device according to claim 26, wherein the reporting comprises reporting of CSI (CSI reporting; See [0056]), wherein the first and second radio signals are Reference Signals (RS) (CSI-RS; See [0056]), and wherein the at least one processor is configured to receive the at least one of the first indication and the second indication, from the network node, based on a capability of the wireless device, the capability being related to a supported number of antenna ports in a CSI process (The CSI measurement message may comprise a time-frequency resource configuration and a total number of CSI-RS antenna ports that may be used for aperiodic CSI measurement and reporting; See [0060]). 

Regarding claim 28, Wei further teaches the wireless device according to claim 26, wherein the at least one processor is further configured to: 
send, to the network node, a first report corresponding to the first measurements on the first radio signals received over the first set of antenna ports, the first report being sent according to the periodic reporting, and a second report corresponding to the second measurements on the second radio signals 3720618211ATTORNEY DOCKET NO.PATENT APPLICATION017997.1542 (P48044 US2)received over the second set of antenna ports, the second report being sent according to the aperiodic reporting (The BS receives periodic and aperiodic CSI reporting from the UE according to the configuration, wherein receiving the report implies that the reference signals were sent and the bitmap initially sent as part of the configuration indicates which ports are used for periodic and aperiodic reporting; See [0074]-[0075]).  

Regarding claim 29, Wei further teaches the wireless device according to claim 28, wherein the at least one processor is further configured to: 
where a UE receives a configuration, from a BS, of different parameters for periodic and aperiodic CSI reporting, wherein the different parameters indicate at least one of what resources to measure or what information to report; See [0060]), and wherein the second report is sent according to the aperiodic reporting (the UE measures and reports periodic and aperiodic CSI according to the configuration; See [0075]).  

Regarding claim 30, Wei further teaches the wireless device according to claim 26, wherein the first set of antenna ports is different than the second set of antenna ports in that at least one of: 
the first set of antenna ports is configured to have a first virtualization and the second set of antenna ports is configured to have a second virtualization, 
the first set of antenna ports is further configured to comprise fewer antenna ports than the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), 
the first set of antenna ports is configured to be a subset of the second set of antenna ports (3D MIMO-capable UEs may be configured for periodic and aperiodic CSI reporting with different numbers of CSI-RS antenna ports. For example, the antenna ports configured for periodic CSI reporting may be a subset of the antenna ports configured for aperiodic CSI reporting; See [0056]), 
the first set of antenna ports is configured to be obtained by decimating of the second set of antenna ports in either a vertical dimension, a horizontal dimension, or both dimensions, and 
the first set of antenna ports is configured to comprise an aggregation of multiple subsets of the second set of antenna ports.

Claims 6, 15 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu as applied to claims 1 and 10 above, and further in view of Lee et al. (U.S. PGPub 2018/0294847), hereinafter referred to as Lee.
Regarding claim 6, Wei further teaches the method according to claim 1, wherein the indicating further comprises a fourth indication for the wireless device to send a first report corresponding to the first measurements on the first radio signals  according to the periodic reporting (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), wherein the first set of antenna ports is a subset of the second set of antenna ports (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), 
Wei fails to teach the sending the first report using a precoding codebook and wherein the method further comprises: indexing 
Lee teaches sending the first report using a precoding codebook and wherein the method further comprises: indexing One or more antenna virtualization schemes may be defined as a codebook subset. For example, for one or more antenna ports for a measurement reference signal (e.g. CSI-RS), at least one codebook may be defined and/or at least one subset of the codebook may be used for an antenna virtualization scheme. A codebook subset may be determined as a function of one or more antenna ports for vertical antennas (e.g. v-CSI-RS) and/or one or more antenna ports for horizontal antennas (e.g. h-CSI-RS). A WTRU configured with a codebook subset may determine a useful (e.g., relatively best optimized) precoding vector/matrix index within the codebook subset, for example, perhaps when the WTRU reports CSI; See [0133]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Wei in view of 

Regarding claim 15, Wei further teaches the method according to claim 10, wherein receiving the at least one of the first indication and the second indication further comprises receiving a fourth indication indicating to the wireless device to send the first report corresponding to the first measurements on the first radio signals according to the periodic reporting (The UE may receive a message from the BS indicating the subset of antenna ports; for example, the message may comprise a bitmap of the antenna ports, where a value of "1" represents an antenna port that may be used for periodic CSI feedback and a value of "0" represents an antenna port that may not be used for periodic CSI feedback; See [0060]), but fails to teach sending the first report using a precoding codebook.  Wei in view of Liu also fails to teach of the limitation.
Lee teaches sending the first report using a precoding codebook and wherein the method further comprises: indexing One or more antenna virtualization schemes may be defined as a codebook subset. For example, for one or more antenna ports for a measurement reference signal (e.g. CSI-RS), at least one codebook may be defined and/or at least one subset of the codebook may be used for an antenna virtualization scheme. A codebook subset may be determined as a function of one or more antenna ports for vertical antennas (e.g. v-CSI-RS) and/or one or more antenna ports for horizontal antennas (e.g. h-CSI-RS). A WTRU configured with a codebook subset may determine a useful (e.g., relatively best optimized) precoding vector/matrix index within the codebook subset, for example, perhaps when the WTRU reports CSI; See [0133]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Wei in view of Liu to include sending the first report using a precoding codebook and wherein the method further comprises: indexing 

Regarding claim 33, Wei in view of Liu fails to teach the method according to claim 1, wherein the first set of antenna ports, which is assigned the first set of time-frequency resources, has a first virtualization, and wherein the second set of antenna ports, which is assigned the second set of time-frequency resources has a second virtualization.
Lee teaches a CSI reporting mode may be determined as a function of an antenna virtualization scheme. Aperiodic CSI reporting may be used in a first antenna virtualization scheme. Periodic CSI reporting may be used in a second antenna virtualization scheme (See [0150]).


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-15, 19-22, 26-30 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On pages 11-13 of the Applicants’ Response, Applicants state that Wei et al. (U.S. PGPub 2017/0164226) in view of Miao et al. (U.S. PGPub 2014/0307631) fails to teach the first set of antenna ports for first measurements...associated with periodic reporting by the wireless device... the second set of antenna ports for second measurements... associated with aperiodic reporting by the wireless device...wherein the first set of antenna ports are obtained by precoding of the second set of antenna ports in a vertical dimension or a horizontal dimension.
Examiner agrees and has thus introduced Liu et al. (U.S. PGPub 2018/0167117) which teaches that the X antennas are divided into two groups according to a polarization direction of an antenna: A polarization direction of one group of antenna ports is a vertical polarization direction, and a polarization direction of the other group of antenna ports is a horizontal polarization direction. In this embodiment, when a polarization direction of the X3 antenna ports is the vertical polarization direction, a polarization direction of the X4 antenna ports is the horizontal polarization direction; or when a polarization direction of the X3 antenna ports is the horizontal polarization direction, a polarization direction of the X4 antenna ports is the vertical polarization direction (See [0181]).

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314


	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        6/9/2021